Citation Nr: 1548941	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to May 27, 2015 and 70 percent disabling thereafter. 

2.  Entitlement to service connection for a neurological disability of the bilateral upper extremities. 

3. Entitlement to service connection for a neurological disability of the bilateral lower extremities. 

4.  Entitlement to service connection for radiculopathy of the right lower extremity, claimed as a right leg disability. 

5.  Entitlement to service connection for erectile dysfunction (ED) to include as secondary to service-connected PTSD.

6.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).
REPRESENTATION

Appellant represented by:	Vietnam Veterans of America (VVA)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix Arizona and a July 2013 rating decision issued by the RO in Wichita, Kansas.  Jurisdiction over the claims file is held by the Phoenix RO.  

The Veteran testified before the undersigned Veterans Law Judge at RO in March 2014.  A transcript of the hearing is associated with the claims file. 

This case was previously before the Board in June 2014.  At that time, the Board denied a claim for an initial rating in excess of 50 percent for PTSD and remanded the other issues on appeal for additional development.  The remanded issues returned to the Board in March 2015 and were again remanded.  The Veteran appealed the denial of the PTSD claim to the Court of Appeals for Veterans Claims (Court).  In April 2015, the Court granted a Joint Motion for Remand filed by the parties, vacating the portion of the June 2014 Board decision that denied a rating higher than 50 percent for PTSD.  The case was remanded and has now returned to the Board along with the claims listed on the title page of this decision.  

When the case was previously before the Board, the issues on appeal included entitlement to service connection for sleep apnea.  Service connection for sleep apnea was granted in a September 2015 rating decision with an initial noncompensable evaluation assigned effective August 9, 2012.  This represents a full award of the benefit on appeal and this claim is no longer before the Board. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 13, 2012, the Veteran's PTSD most nearly approximated occupational and social impairment with reduced reliability and productivity.

2.  During the period beginning April 13, 2012, the Veteran's PTSD most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment and mood without total occupational and social impairment.

3.  The Veteran's alcohol dependency is a manifestation of service-connected PTSD.

4.  Sensory neuropathy of the bilateral upper extremities was incurred secondary to service-connected PTSD and associated alcohol dependence. 

5.  Sensory neuropathy of the bilateral lower extremities was incurred secondary to service-connected PTSD and associated alcohol dependence. 

6.  Radiculopathy of the right lower extremity was demonstrated years after service and is not etiologically related to any incident of active military service, including exposure to herbicides, and is not caused or aggravated by a service-connected disability. 

7.  Bilateral carpal tunnel syndrome (CTS) was demonstrated years after service and is not etiologically related to any incident of active military service, including exposure to herbicides, and is not caused or aggravated by a service-connected disability. 

8.  ED was incurred secondary to service-connected PTSD and associated alcohol dependence.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD during the period prior to April 13, 2012 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a rating of 70 percent, but not higher, for PTSD during the period beginning April 13, 2012 are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

3.  Sensory neuropathy of the bilateral upper extremities is the result of service-connected PTSD and associated alcohol dependence.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. §§ 3.1(m), 3.301(a), (d), 3.303, 3.310. 

4.  Sensory neuropathy of the bilateral lower extremities is the result of service-connected PTSD and associated alcohol dependence.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. §§ 3.1(m), 3.301(a), (d), 3.303, 3.310. 

5.  Radiculopathy of the right lower extremity (claimed as a right leg disability) was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

6.  Bilateral CTS was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

7.  ED is the result of service-connected PTSD and associated alcohol dependence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Initial Rating PTSD

Service connection for PTSD was awarded in the June 2009 rating decision on appeal with an initial 30 percent evaluation assigned effective June 26, 2008.  In a June 2014 decision, the Board granted an increased initial rating of 50 percent for the Veteran's PTSD.  The AOJ assigned an effective date of June 26, 2008, the original date of service connection, for the 50 percent award in a July 2014 rating decision.  Most recently, in a September 2015 rating decision, a 70 percent evaluation was awarded for PTSD effective May 27, 2015.  Therefore, the Veteran's PTSD is currently rated as 50 percent disabling prior to May 27, 2015 and 70 percent disabling thereafter.  The Veteran contends that an increased evaluation is appropriate as the number and severity of his symptoms most nearly approximate the criteria associated with a higher rating.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

The Veteran's PTSD is currently evaluated as 50 percent disabling prior to May 27, 2015 and 70 percent disabling thereafter under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence, the Board finds that a 70 percent rating is warranted for severe PTSD during the period beginning April 13, 2012.  Prior to this date, the currently assigned 50 percent evaluation is appropriate for symptoms and impairment that most nearly approximate moderate.  

Before April 13, 2012, the Veteran manifested many of the symptoms specifically contemplated by a 50 percent evaluation under the general rating formula.  Treatment records from the Prescott VA Medical Center (VAMC), including the Kingman Community Based Outpatient Clinic (CBOC), document complaints of PTSD symptoms including disturbances to motivation and mood, difficulty establishing and maintaining work and social relationships, and occasional panic attacks.  The Veteran also identified more general symptoms of PTSD including irritability, intrusive thoughts, flashbacks, nightmares, and trouble concentrating.  VA examinations conducted in February 2009, June 2010, and March 2012 identified similar symptoms characterized as moderate without significant impact on functioning. 

Clinical records also document symptoms that most nearly approximate moderate.  In a February 2010 letter from a VA therapist, the Veteran was found to manifest chronic PTSD symptoms that altered his ability to cope with life stressors.  He also consistently complained of poor sleep and nightmares to his VA providers and in November 2009 reported that his fatigue was affecting his work and daytime functioning.  The Veteran's PTSD symptoms were nonresponsive to various medications, and he was referred to the Prescott VAMC parent facility in December 2009 for a new medication regime.  During the December 2009 initial medication evaluation, the Veteran complained of very frequent nightmares and other typical PTSD symptoms.  The VAMC examiner found that despite the Veteran's symptoms, he was able to maintain a high level of functioning at work.  Similarly, in April 2010, the Veteran experienced an exacerbation of his PTSD symptoms due to low back pain, but his treating provider noted that he did not require hospitalization due to a strong support system at work and home.  Thus, while the Veteran's medical records document a broad constellation of PTSD symptoms affecting his daily life, the severity, frequency, duration, and effect on functioning most nearly approximate moderate and the current 50 percent evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013).

The Board notes that the Global Assessment of Functioning (GAF) scores assigned during the period prior to April 2012 also indicate moderate symptoms.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2014)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The Veteran's assigned GAF scores range from 65 to 51 during this period, associated with mild to moderate symptoms.  Id.  

The Veteran's occupational and social impairment during this period is also consistent with moderate PTSD symptoms that most nearly approximate reduced reliability and productivity.  During this period, the Veteran worked as a correctional officer and was married to his wife of over 40 years. He did not report any specific problems to occupational functioning at VA therapy sessions, other than those associated with fatigue due to sleep disturbance, and reported to the June 2010 VA examiner that he enjoyed his work.  The February 2009 VA examiner also concluded that the Veteran had no occupational impairment due to PTSD.  With respect to social functioning, the Veteran consistently reported having trouble with irritability and anger, but he maintained a strong and positive relationship with his wife and other family members.  The Veteran also served as president of his local chapter of the VVA and was very active in the organization.  The February 2009 VA examiner found that the Veteran did not manifest significant impairment to social functioning.  Additionally, none of his treating therapists identified more than moderate social or occupational impairment. 

The Board has considered whether the Veteran's PTSD most nearly approximates the criteria associated with an increased 70 percent rating prior to April 13, 2012.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  During the period prior to April 13, 2012, it's clear that the Veteran had little or no impairment to work and family relations due to PTSD.  As noted above, the three VA examiners who examined the Veteran during this period determined that the Veteran had moderate PTSD symptoms, got along well with his family, was active as the president of his VVA chapter, and continued to work full-time as a corrections officer.  The Veteran's VAMC providers also found that he was able to maintain a high level of functioning and had strong home and work support systems.  There is no evidence during this period of deficiencies in the Veteran's judgment or thinking and he consistently denied experiencing symptoms associated with a 70 percent rating such as suicidal ideation and near-continuous panic or depression.  The Veteran was also clearly able to function independently and was capable of establishing and maintaining effective relationships during the period prior to April 13, 2012.  

The Board observes that the February 2009 VA examiner found that the Veteran met the criteria for a 70 percent evaluation with deficiencies in most areas of work, school, family relations, judgment, thinking, and mood.  However, the examiner's specific description of the Veteran's symptoms and impairment is indicative of much less severity.  The examiner assigned a GAF score of 55, consistent with no more than moderate symptoms, and found that the Veteran did not manifest any occupational impairment due to PTSD.  The examiner also found that the Veteran experienced some, but not significant, social impairment.  The Veteran reported that he got along well with his wife, had only minimal familial conflict, and was active in the VVA.  It is therefore clear that despite the February 2009 examiner's characterization of the Veteran's PTSD symptoms as consistent with a 70 percent rating, the actual description of the symptoms and their associated impairment most nearly approximates moderate and the currently assigned 50 percent rating. 

Although a rating in excess of 50 percent is not warranted prior to April 13, 2012, the Board finds that the Veteran's PTSD most nearly approximates an increased 70 percent evaluation from that date.  While undergoing treatment at the Prescott VAMC, the Veteran reported experiencing worsening psychiatric symptoms during this period.  In April 2012, he reported that he was drifting apart from his wife and was having problems with one of his children.  He also stated that he did not have any friends and experienced occasional suicidal ideation.  After April 2012, the Veteran also reported experiencing auditory hallucinations of hearing people call his name.  The hallucinations were characterized as resolved in January 2013, but were also noted by VA providers in August 2013 and April 2014.  The Veteran also experienced several losses during this time, to include the death of his wife and brother in 2014.  He retired from full and on-call work as a corrections officer and spends his time traveling to visit family and working part-time at various campsites. The May 2015 VA examiner found that the passing of the Veteran's family members and financial stressors resulted in an increase in his PTSD symptoms which were characterized as moderate to severe.  The VA examiner also specifically found that the Veteran met the criteria for an increased rating of 70 percent with deficiencies in most areas.  

The Board has also considered whether a total schedular rating is appropriate during this period; a 100 percent rating is assigned if the PTSD causes total occupational and social impairment, regardless of whether the Veteran has some, all, or none of the symptoms listed in the rating formula, and regardless of whether the symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In this case, the Board cannot conclude that the Veteran's PTSD has resulted in total occupational and social impairment.  Despite his work and personal life difficulties during the period beginning April 13, 2012, the record does not demonstrate total occupational or social impairment.  The Veteran noted during the May 2014 VA examination that his family was very supportive and he spent his time traveling visiting them and working various part-time jobs.  Thus, his symptoms, while severe, do not demonstrate total impairment and are clearly not of similar severity, frequency, and duration as those contemplated by a 100 percent rating such as gross impairment to thought processes, persistent delusions, and loss of memory for his own name.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Board therefore finds that the Veteran's PTSD most nearly approximates a 70 percent schedular evaluation during the period dating from April 13, 2012, and to this extent, the claim is granted.

The Board therefore finds that the Veteran's PTSD is properly evaluated as 50 percent disabling prior to April 13, 2012 and 70 percent disabling thereafter.  The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD manifests symptoms such as a depressed mood, intrusive thoughts, nightmares, and moderate to severe social and occupational impairment.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's PTSD.  As the Veteran's condition is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The criteria for awarding secondary service connection also require medical evidence created prior to the claimed aggravation establishing the baseline of the disability prior to aggravation.  Id.


Neurological Disabilities and Right Leg Disability

The Veteran contends that service connection is warranted for neurological disabilities of the bilateral upper and lower extremities.  To the extent the Veteran also contends that service connection is warranted for a right leg disability, at multiple times during the claims period (including at the March 2014 hearing), the Veteran clarified that the claim for a right leg condition pertained to radiculopathy of the right lower extremity related to a low back disorder.

The record establishes the presence of several chronic neurological conditions of the bilateral and upper extremities.  Upon VA examinations in January 2012 and August 2014, the Veteran was diagnosed with alcohol-related sensory neuropathy of the upper and lower extremities, right lower extremity radiculopathy, and bilateral carpal tunnel syndrome (CTS).  An August 2012 private nerve conduction study also demonstrated bilateral peripheral neuropathy of the upper and lower extremities, CTS, and evidence of right leg radiculopathy.  The evidence therefore establishes the presence of current neurological disabilities of the bilateral upper and lower extremities. 

With respect to the Veteran's sensory neuropathy of the bilateral arms and legs, the Board finds that service connection is warranted for this condition as secondary to service-connected PTSD and associated alcohol dependency.  The January 2012 and August 2014 VA examiners both found that the Veteran's sensory neuropathy was related to his past history of heavy alcohol abuse and related permanent damage to the nerves in his arms and legs.  Direct service connection for disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990. VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  However, service connection is possible for a substance abuse disorder acquired as secondary to, or as symptoms of, a service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Veteran is service-connected for PTSD and in May 2015, a VA examiner determined that the Veteran's alcohol use was more likely than not secondary to PTSD.  The Board therefore finds that service connection is warranted for sensory neuropathy of the upper and lower extremities as secondary to alcohol dependence which is in turn due to service-connected PTSD.  

Turning to the diagnosed right lower extremity radiculopathy, the competent evidence of record establishes that this condition is related to degenerative disc disease of the lumbar spine.  Radiculopathy was first identified by a private physician in March 2010 following a lumbar spine injury.  A November 2009 MRI confirmed the presence of degenerative disc disease of the lumbar spine with a large disc bulge contacting the L5 nerve root.  Additionally, the July 2012 and August 2014 VA examiners provided medical opinions in support of a link between the Veteran's back condition and right leg radiculopathy.  The Veteran is not service-connected for a low back disability and the Board specifically denied a claim for the benefit in an unappealed March 2015 decision.  Therefore, service connection for right leg radiculopathy is not possible as the condition was incurred secondary to a nonservice-connected low back disability.  See 38 C.F.R. § 3.310. 

As a final matter, the Board finds that service connection is not warranted for the diagnosed bilateral carpal tunnel syndrome on a direct or secondary basis.  The Veteran contends that his neurological impairment is due to herbicide exposure during active duty service.  His service in the Republic of Vietnam is confirmed and exposure to herbicides, including Agent Orange, is presumed.  See 38 U.S.C.A. §§ 1116(f), 1154; 38 C.F.R. § 3.309(e); see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  However, CTS is not a listed as a disease presumptively associated with exposure to herbicide agents under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) (2014).  

The Board must still consider whether service connection is warranted for CTS as directly due to service (without the benefit of the presumptions contained in 38 C.F.R. §§ 3.307 and 3.309) or as secondary to a service-connected disability.  Service records are negative for any evidence of CTS, and the Veteran's upper extremities and neurological system were normal at the January 1970 enlistment examination.  There is also no competent lay or medical evidence of CTS until May 2008, almost 40 years after separation, when the Veteran complained of tingling in his bilateral arms to his private physician.  Furthermore, none of his treating of examining physicians have attributed CTS to herbicide exposure.  Although the Veteran has provided statements and testimony attributing his neurological deficits to herbicide exposure, the Board finds that he is competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Finally, the record is also completely negative for evidence of a link, to include on the basis of aggravation, between the Veteran's CTS and any service-connected condition.  Thus, service connection is not warranted for bilateral CTS on a direct or secondary basis and the award of service connection in this case is limited to sensory neuropathy of the upper and lower extremities associated with alcohol dependence. 


ED

The Veteran contends that service connection is warranted for ED as it is secondary to service-connected PTSD; specifically, that it is caused by or aggravated by his use of anti-depressants.  The evidence clearly establishes a current disability as the record contains records of medical treatment for ED dating from February 2003 when the Veteran underwent a Nesbit procedure to correct a penile curvature related to Peyronie's disease and ED.  He has continued to complain of ED throughout the claims period and the diagnosis was confirmed by VA examiners in January 2011 and August 2014.

The Board finds that service connection is warranted for the Veteran's ED as secondary to service-connected PTSD and associated alcoholism.  As discussed above, service connection is possible for a substance abuse disorder acquired as secondary to, or as symptoms of, a service-connected disability.  38 C.F.R. § 3.310; see also Allen, supra.  The record also establishes a link between the Veteran's PTSD and alcoholism.  Regarding the specific claim for ED, the August 2014 VA examiner provided an opinion in support of secondary service connection by concluding that the Veteran's ED was due, in part, to alcohol use.  The examiner found that the Veteran's long history of alcohol use was the cause of his vascular disease and resulting ED.  Although some other factors were identified as also contributing to the Veteran's ED, the Board finds that the evidence is at least in equipoise regarding a relationship between the Veteran's ED and his service-connected PTSD and alcoholism.  The Board will therefore resolve all doubt in the Veteran's favor and award service connection for ED on a secondary basis.  38 U.S.C.A. § 5107(b).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claims for entitlement to service connection for sensory neuropathy of the bilateral upper and lower extremities and ED, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  

Regarding the other claims for service connection, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in August 2008, February 2010, December 2011, and January 2013 notice letters.  The letters also contained notice regarding the disability-rating and effective-date elements of the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has also perfected an appeal regarding the disability rating assigned following an initial award of service connection for PTSD.  The claim for service connection for PTSD is now substantiated and the filing of a notice of disagreement (NOD) as to the June 2009 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial disability rating assigned to PTSD triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise a veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The May 2012 SOC informed the Veteran of what was needed to obtain all schedular ratings above the initial evaluation assigned by the AOJ.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for PTSD.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in response to his claims, to include opinions addressing the aggravation element of the claims for service connection on a secondary basis.

The Board also finds that VA has complied with the June 2014 and March 2015 remand orders of the Board.  In response to the Board's remands, updated records of VA treatment were added to the claims file and the Veteran was contacted in a May 2015 letter and asked to identify all providers who had treated his claimed disabilities from 1970 to 2003.  The Veteran responded with release forms in May 2015 authorizing VA to obtain records of private treatment on his behalf, but none of the records were dated prior to 2003.  VA obtained the records identified by the Veteran, but they were duplicative of records already in the claims file.  The Veteran's representative also submitted a letter in June 2015 stating that he had no additional evidence to submit.  The Veteran was provided VA examinations and medical opinions addressing all the claims on appeal, to include a possible relationship between the Veteran's history of alcoholism and PTSD.  The case was then readjudicated in the September 2015 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD prior to April 13, 2012 is denied. 

Entitlement to a rating of 70 percent, but not higher, for PTSD from April 13, 2012 is granted.

Entitlement to service connection for sensory neuropathy of the bilateral upper extremities secondary to service-connected PTSD and associated alcohol dependence is granted.

Entitlement to service connection for sensory neuropathy of the bilateral lower extremities secondary to service-connected PTSD and associated alcohol dependence is granted.

Entitlement to service connection for radiculopathy of the right lower extremity (claimed as a right leg disability), to include as due to herbicide exposure, is denied. 

Entitlement to service connection for bilateral CTS, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for ED secondary to service-connected PTSD and associated alcohol dependence is granted.


REMAND

Entitlement to a TDIU is an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the Veteran specifically raised the issue of unemployability in an October 2015 claim.  While the claim for TDIU is part of the Veteran's claim for increased ratings currently on appeal, the AOJ has not explicitly adjudicated the entitlement to TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 394  (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice regarding the claim for TDIU.  Also request that he submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).

3.  If entitlement to TDIU is not fully granted, issue a SSOC addressing TDIU and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


